IMPORTANT NOTICE
          NOT TO BE PUBLISHED OPINION

· THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
  PURSUANT TO THE RULES OF CIVIL PROCEDURE
  PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
  THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
  CITED OR,USED AS BINDING PRECEDENT IN ANY OTHER
  CASE IN ANY.COURT OF THIS STATE; HOWEVER,
  UNPUBLISHED KENTUCKY APPELLATE DECISIONS, ·.
  RENDERED AFTER JANUARY 1, 2003, MAY BE CITED ~OR
  CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
  OPINION THAT WOULD ADEQUATELY· ADDRESS THE ISSUE
                                ;



  BEFORE THE COURT. OPINIONS CITED FOR CONS.IDERATION
  BY THE COURT .SHALL BE SET OUT AS AN UNPUBLISHED
  DECISION IN THE FILED DOCUMENT AND A COPY OF THE
  ENTIRE DECISION SHALL·BE TENDERED ALO.NG WITH THE
  DOCUMENT TO THE COURT AND ALL PARTIES TO THE .
  ACTION.




                                                         ....
                                                 RENDERED: SEPfEMBER 28, 2017
                                                         NOT TO BE PUBLISHED




                                  201fr-SC-000119-MR


MICHAEL TAYLOR                                                            APPELLANT


                        ON APPEAL FROM ADAIR CIRCUIT COURT
v.                     HONORABLE JUDY DENISE VANCE, JUDGE
                        ·NO. 14-CR-00051 AND NO. 14-CR-00052
                                                   I


COMMONWEALTH OF KENTUCKY                                                   APPELLEE


                        MEMORANDUM OPINION OF .THE COURT

                                     AFFIRMING

         A circuit courtju:ry convicted Michael Taylor of two counts of first-degree
Trafficking in a 1 Controlled   Sub~tance   and of being a first-degree Persistent

Felony Offender, recommending the maximum 5-years' imprisonment on each
                                                                               I


trafficking conviction enhanced by PFO I status to 20 years' imprisonment on

each count to be served consecutively. The trial court s.entenced Taylor to 20 .

years' imprisonment on each count to be served concurrently and rendered a·

judgment accordingly. Taylor appeals from that judgment as a .matter of right,

raising six issues.I




1   Ky. Const. § 110(2)(b).
                                        I. ANALYSIS.
      A. Stan.dard of Review.
          For preserved issues, determining the proper standard of review requires

 a determination of the alleged trial court error.. "We review a circuit court's

 decision to .dismiss [o.r to. deny dismissal ofj an indictment for an abuse of

 discretion. "2 Evidentiary rulings are 8.1.so reviewed for abuse of discretion. 3 "The

 test for abuse of discr~tion is whether the trial judge's decision was arbitrary,

 unreasonable, unfair, or unsupported by sound legal principles. "4 When

 reviewing a challenge regarding the racial composition of a jury panel, this

 Court applies the Supreme Court's test in Driren v. Missouris, as stated by this

 Court in Mash v. Commonwealth6.

          For unpreserved issues, thi.s Court will only overturn the trial court's

 ruling if "palpable error" exists in that ruling. 7 Palpable error requires a

 showing that the alleged error affected the "substantial rights" of a defendant,

 where relief may be granted "upon a determination that manifest injustice has

 resulted from the error."8 To find that "manifest injustice has resulted from the

 error," this Court must conclude that the error so seriously affected the '



 2Commonwealth v. Grider, 390 S.W.3d 803, 817 (Ky. App. 2012) ·(citing
 Commonwealth v. Baker, 11 S.W.3d 585, 590 (Ky. App. 2000))..
  3 McDaniel v. Commonwealth, 4iS S.W.3d 643, 655 (Ky. 2013); Partin v ..
. Commonwealth, 918 S.W.2d 219, 222 (Ky. 1996).
 4   Goodyear Tire & RUbber Co. v. Thompson, 11S.W.3d575, 581 (Ky. 2000).
 s 439 U.S. 357, 364 (1979) ..
 6   376 S.W.3d 548, 5.52 (Ky. 2012).
 7   Kentucky Rule of Criminal Procedure (RCr) 10.26.
 a Id.
                                             2
.,
 fairness, integrity, or public reputation of the proceeding as _to be "shocking or

jurisprudentially intolerable. "9

      -B. Alleged Dis.covery Violations.
         Taylor argues that the trial court erred when it denied Taylor's multiple

 motions to dismiss the indietment. We review a trial court's rulings on motions

 to dismiss an indictment for abuse of discretion. IO Taylor made these motions

 because of the Commonwealth's alleged failure to produce discovery· timely.

 According t~ the record, this issue centers on the production of a police report

 relating to a charge brought by the Commonwealth against the confidential

 informant
   .
           used by the Commonwealth in two controlled buys that form the
                   .




 basis for the charges against Taylor in the case at ha:nd.

          Part of Taylor's defense included. impeaching the credibilify of this

 confidential i:r,i.formant. Taylor began making discovery motions for the

 production of exculpatory information on January 5, 2015. On November 17,

 2015, Taylor argued that by checking the court records, he became aware of a

. crimina:1 charge brought against the confidential informant on September 3,

 2015, the existence of which the Commonwealth had failed to inform Taylor.

 Additionally, Taylor averred that the grand jury-- dismissed the criminal charge

 against the informant, and Taylor argued that the dismissal could have           ~

 occurred because of the Commonwealth's favorable treatment of the

 confidential informant to reward her service to the Commonwealth. Taylor



 9 Mart. v. Commonwealth, 207 S.W.3d 1, 4 (Ky. 2006).
 10  Grider, 39 S.W.3d at 817.

                                            3
 requested the Commonwealth produce information· regarding this charge

 against the informant and how it came to be dismissed.

         On December 30, 2015, Taylor filed a prose motion to dismiss the

 indictment because of the Commonwealth's failure to produce the requested

 informa~ion concerning the informant: He argu.ed that he had not received the

·requested information with trial beginning on January 5, 2016. On December

· 31, 2015, the Commonwealth produced over 192 pages of documents of

 potentially exculpatory material to Taylor, the Commonwealth reporting that it

 received those.docum~nts on December 23, 2015. Taylor's counsel, who was

 out-of-town for the New Year's holiday, did not actually receive the 192-page

 production until January 4, 2016, one day beforethe trial was set to begin.

         On January 5, 2016, the day trial began, Taylor renewed his motion to
     .                              .                         .

.dismiss the indictment for discovery violations. In considering options in light·

.of the motion, the trial court identified two potential remedies other than

. dismissal-to postpone the trial or to exclude part of the Commonwealth's

 evidence. Taylor maintained that
                             .
                                  dismissal of the indictment was the only
                                                                        .

 acceptable remedy because a continuance to give Taylor an opportunity to

 review the 192 pages of documents would violate his right to a speedy trial, and

· he did not want any material evidence excluded. Because Taylor rejected all

 potential remedies short of outright dismissal as suggested by the. trial court

 and because the trial court found that any prejudice suffered because of the

 Commonwealth's delayed production did ·not warrant dismissal, the trial court



                                         4
denied Taylor's motion to dismiss for discovery violations, and. Taylor's c~se

proceeded to trial. Accordingly, this issue is preserved for appellate review.

         As a preliminary matter, rio Brady1 1 violation occurred in this case. The

Commonwealth did not fail to turn over potentially exculpatory evidence;

rather, Taylor argues that the Commonwealth did not timely turn over this

potential evidence.

         Taylor persistently argues that the Commonwealth's dilatory production

violates RCr 7.24, the rule     goverh~ng   "Discovery and Inspectjon." No subsection

of this rule explicitly states that the prosecution must "timely" produce

exculpatory material, but RCr 7.24(4) suggests an obligation of the prosecution

to do so.12 Additionally, Roberts v. Commonwealth imposes atimelir;iess

obligation.J3 So the Commonwealth does have an obligation to timely turn over

potentially exculpatory material. But RCr 7 .24 clearly grants discretion to the .

trial court to fashion appropriate relief for dilatory responses, as~uming the

defense makes a sufficient showing of a .failure to tum over potentially

exc-y.lpatory evidence. and if relief is warranted.14

         To warrant a disI!lissal of an indictment, "Generally, a defendant must

de~onstrate a flagrant abuse of the grand jury process that resulted .in both



11   Brady v. Maryland, 373 U.S ..83 (1963) (hqlding denial of due process for·
prosecutor's withholding of evidence).
12RCr 7.24(4) ("It is not a defense against untimely disclosure of evidence .... ")
(emphasis ~dded).
13896 S.W.2d 4, 6-7 (Ky. 19.95) ("[I]t is imperative that the Commonwealth provide full
and timely discovery pursuant to RCr 7.24 .... ").
14   RCr 7.24(4)-(9), (U).

                                              5
 actual prejudice and deprived the grand jury ofautonomous and unbiased

 judgment."15 "There are certain       circumsta~ces   where trial judges are permitted

 to dismiss criminal indictments .... These include ... prosecutorial misconduct

 that prejudices the defendant .... "16

          Even assuming Taylor made a sufficient showing to warrant some sort of

 relief for late production of exculpatory materials, we conclude that.the trial

 court's ruling here did not amount to an abuse of di.scretion. Recall that Taylor
                                         .                    .
 ·refused _to entertain ahy other form of relief besides a dismissal of his
                              .                                   -

 indictment. The trial court discussed the possibility of excluding certain

 material evidence or granting a continuance 1n lieu of the extreme remedy of a

 dismissal of the indictment. The. trial court reasonably determined that any

,prejudice Taylor potentially suffered did not warrant a dismissal-Taylor still

 had the opportunity to cross examine, and did cross examine at trial, the

 confidential infon:i:ia:p.t about her criminal history. So we find no error in the

 trial court's reasonable denial of Taylor's motion to dismiss the indictment for

 discovery    violation~   and thus affirm the trial court's ruling on this issue.

      C. Alleged Improper Character Evidence.
          Taylor argues "that the trial court abused its discretion by overruling his

 objection to the alleged improper bolstering ·of the confidential inform_ant's

 credibility before ·an attack on that credibilicy occurred at trial ·and that this




.·ls Commonwealth v. Hill, 228 S:W.3d 15, 17 (Ky. App. 2007) (citing Bank _v. Nova Scotia
  v. United States, 487 U.S. 250, 25.7-60 (1988)).                ·
 16   Commonwealth ·v. Bi.shop, 245 S.W.3d 733, 735 (Ky. 2008).

                                               6
abuse of discretion amounted to reversible error.17 During the Commonwealth's

direct examination of one of the detectives involved in the controlled .buys, the

Commonwealth asked why the detective did not search the motel room where

the buys were going to occur bef~re Taylor arrived at the Scene. As·part of his

answer, the detective stated that he, "felt like [the confidential informant] was

trustworthy and credible an~ that [thisinformant] had made.many buys in the

·past." Taylor objected to this testimony, and the trial court overruled the

objection. But Taylor did not move to strike the testimony. Though

questionably preserved, we will treat this issue as preserved for purposes of our

review.

       On cross-examination of the detective, Taylor· attacked the honesty of the

confidential informant and suggested improper motives for the confidential

.informap.t's actions. During the Commonwealth's re-direct of the detective, the

Commonwealth asked whether the detective fo.und the confidential informant

credible, reliable, and trustworthy,_ to which the detective answered in. the

affirmative. This line of questioning does not appear to have drawn an objection

from Taylor.

       Both parties agree that,. as a· matter of law, the prosecution ·cannot

bolst~r·a   witness's credibility before that credibility is attacked. 18 Both parties

also agree that it is improper for one witness to testify that   ano~her   witness is ·



  There is question as to the preservation of this issue. But regardless of the standard
 17
of review we use, the conclusion is the same-:-:-no reyersible error is present.
· 1s Kentucky Rule of Evidence (KRE) 608.

                                            7
    telling the truth; in other words, it is improper· for one witness to vouch for the

    credibility of another witness. 19 Taylor argues that the trial court's de:O:ial of

    Taylor's objection to the detective's statements during direct examination

    regarding the confidential informant's trustworthiness and credibility

    amounted to   an abuse of discretion arid reversible error.
          Even where testimony is' introduced in error, "... this Court may still

    determine that the error is harmless pursuant to RCr 9.24 and the standards

    set forth in· Winstead v. Commonwealth2D."21 "A non-constitutional evidentia:ry
                                                                  '      .
    error .. .is harmless if the reviewing court can say with fair assurance that the

    judgment was not substantially swayed by the error."22 Errors have also been

    found to be harmless in light of other strong evidence, as there is no possibility

· the error substantially swayed the jury.23 "When rehabilitation evidence is

.   a~mitted befdre- credibility is attacked, any error is harmle~s as long as
            '                                                                         .

    credibility is, in fact, later impeached. "2 4 Regarding this exact type of error, the

    court in Fairrow v. Commonwealth25 stated, "Nor are we satisfied that the

    admission ·or improper evidence of the character of a mere witness affected




    i9 Stringer v. Commonwealth, 956 S.W.2d 883, 888 (Ky .. 1997); Newkirk v.
    Commonwealth, 937 S.W.2d 690; 696 (Ky. 1996); Hall v. Commonwealth, 862 S.W.2d
321 (Ky. 1993).                                                    .
    20 283 S.W.3d 678 (Ky. 2009).
    21 Harris v. Commonwealth, 384 S.W.3d 117, 122 (Ky. 2012).
    22 Id. at 125 (dtin·g Winstead v. Commonwealth, 283 S.W.3d 678, 688-89 (Ky. 2009)).
    23 Wiley v. Commonwealth, 348 S.W.3d 570, 579 (Ky. 2010); Hunt v. Commonwealth,
    304 S.W.3d 15, 35 (Ky. 2009); Winstead, 283 S.W.3d at 689.               .
    24 Reed v. Commonwealth, 738 S.W.2d 818, 821 (Ky. 1987) (citing Summitt v.
    Commonwealth, 550 S.W.2d 548, 550 (Ky. 1977)).
    2s 175 S.W.Jd 601 (Ky. 2005).         .
                                               8
 Appellant's substantial rights and constituted manifest injustice so as to

 require reversal as.palpable error."26

              Th~ cases most analo.gous to the case at.hand are Commonwealth v.

  Wright27 and Fairrow v. Commonwealth2B. In Wright, an officer made numerous

 statements during his testimony ·as to the credibility of a confidential

 informant.29 The court found no error in the admission of the officer's

. testimony.30 In Fairrow, the Commonwealth actually elicited testimony from an·

 officer as to the credibility of a confidential informant,
                                            \        .
                                                            directly asking the officer

 to testify on this matter.3 1 Holding that this did not amount to reversible error,.

 the Court stated, "Nor are we satisfied t4at the admission of improper evidence

 of the character of a mere witness affected Appellant's (defendant's) substantial

 rights and constituted manifest injustice so as to require reversal as palpable

 error. "32 Fairrow and. Wright support our conclusion that, while allowing the

 testimony may _have amounted to an error, it did not.amount to reversible error

 because of this case's analogous factual circumstances to Fairrow and Wright.

 Additionally, the defendant did attack the confidential informant's credibility on

 cross-examination, the exact scenario Reed held to be harmless. We affirm the

 triai court in all respects on this issue.


 26    Id. at 606.
 21    467 S.W.3d 238, 247-48 (Ky. 2015).
 2s    175 S.W.3d 601, 605-07 (Ky. 2005).
 29    Wright, 467 S.W.3d a~ 247-48.
 30    Id .
. 31   Fairrow, 175 S.W.3d at 605.
 32    Id. at 607.

                                                9
       D. Alleged KRS 532.055 Vioiation.
           · Taylor alleges palpable error occurred when the Common~ealth's witness

· mentioned an amended charge in violation of KRS 532.055(2)(a)(2) and Blane v .

.Commonwealth3 3. The circuit clerk testified ·about Taylor's prior convictions.

 During his testimony, the clerk testified that one of Taylor's   convi~tions


 included. facilitation to first-degree assault, which was amended from first-

 degree assault."This issue is u:dpreserved, sq we review this issue for palpable

 error.

            KRS 532.055(2)(a)(2) states, "Evidence may be offered by the

 Commonwealth relevant .to sentencing including: The nature of prior offenses

 for which he was convicted."3 4 "KRS 532;055(2)(a) permits the introduction of
       .                        .
 prior convictions of the defendant, not prior charges subsequently

 dismissed. "35 "For purposes of the penalty phase, criminal charges that have
                                                        I                  .

 subsequently been amended are th.e functional equivalent of dismissed

 charges, which we have established to be impermissible as. evidence iri a ·

 sentencing hearing. "36

            While the clerk's testimony regarding amended offenses was improper, it

 did not rise to the level of palpable error. A simple inadvertent mention of an




 33   364 S.W.3d 140, 152-53 (Ky. 2012).
 34   KRS 532.055(2)(a)(2).
 3s   Robinson v. Commonwealth, 926 S.W.2d 853, 854 (Ky. 1996).
 36 Blane v. Commonwealth, 364 S.W.3d 140, 152-53 (Ky. 2012) (citing Chavies v.
 Commonwealth, 354 S.W.3d 103, 115 (Ky. 2011) (abrogated on other groun,ds by Roe
 v. Commonwealth, 493 S.W,3d 814 (Ky. 2015)).

                                           10
indictment with amended charges does not amount. to palpable error.37 If "the

amended offenses were never pointed out to the jury by the          t~ial judge,   the
                                                      .                             .
Commonwealth, or the Commonwealth's           witne~s ... we   cannot find that the

erroneous introduction of prior amended ... charges seriously affected the

fairness of the proceeding. "38 This Court found palpable error in Blane when

"the Commonwealth not only elicited the testimony from the deputy circuit

 cl~rk regarding the ·original charges, but it also emphasized t~e prior amended

charges in its closing argument to the jury."39 In a situation where a defendant

receives a "jury's recommendation of the maximum sentence on each of the
 .                                              .

underlying charges ... prejudi~e. can be presumed," but "the facts       prese~ted in
 [the] case" must still be taken into account.40

         While the error here was not as innocent as the error in Chavies, and

even though prejudice can be presumed in this case, the error in this case does

not approach the standard of palpable error set forth in Blane. Here, the clerk

simply mistakenly testified about Taylor's amended charge. Although prejudice

can be presumed, the Commonwealth did not elicit that testimony, nor did it

emphasize Taylor's amended charge to the jury at any point, as the

· Commonwealth did in Blane. So even though we are to presume prejudice,

because the factual circumstanc~s of this case significantly differ from Blane, .




37   Chavies, 354 S.W.3d at.115-16.
,38Jd.
39   Blane~   364 S.W.3d. at 153.
40   Id. at 152-53·.

                                         11
looking at the totality of the circumstances,· no palpable error occurred, and we

. affirm the trial court on this issue. ·

    E. Alleged Improper Cross Exam~nation Questioning.
       Taylor alleges palpable error when the Commonwealth inquired as to the

identification of the offense for which Taylor was on parole. Taylor called his

parole officer in as a witness. T~:i.ylor inquired as· to .the nature and extent of the

parole officer's supervision over Taylor, in addition to eliciting favorable
                                                    ..
character testimony. Before cross examination, the Qommonwealth requested a

bench 'conference. The Commonwealth told the trial court that it believed

Taylor .opened the door for inquiry to questioning about the specific crime of

which Taylor was convicted that resulted in his being on parole. Taylor objected .

only to any inquiry "regarding how much time Taylor had on the shelf," not to

an inquiry into Taylor's   ~pecific   charges. The Commonwealth then asked Taylor

if it could inquire as to what Taylor was on parole for, and it appears from the

record that Taylor nodded in agreement. Therefore, the trial court allowed the
               .                  .
Commonwealth to ask the parole officer.for what ·offenses the defendant was on

parole. This issue is thus unpresei-Ved.

       This Court deems this issue to have been waived by Taylor. This Court in

 West v. Commonwealth acknowledged the waiver rule stated in Salisbury v.

 Commonwealth:

       When a defendant's attorney is aware of an issue and elects to
       raise no objection, the attorney's failure to object may constitute a
       waiver of an error having constitutional implications. The
       defendant's counsel cann?t.deliberatdy forego making an objection



                                            12
         to a curable trial defect when he is aware of the basis for an
         objection."41

After "[o]bserving that the record failed to reveal the reason for counsel's failure·

to object, whether tactical, deliberate, or inadvertent ... the Court held that

palpable error had not been "demonstrated. "42

         In this case, waiver of this issue is clear. Taylor did not make any

objection to the Commonwealth's· inquiry into the ·nature of the offense for

which Taylor was on parole; in fact, the record suggests that Taylor agreed that

this question could be asked.     ~ven   if Taylor did not actually agree that this

que~tion     could be asked, both parti~s conferred with the trial court during a ·

bench conference to discuss the. potential issue, giving Taylor ample knowledge

of the potential issue and time to make an       objec~on.   We conclude this issue

was waived and that no palpable errqr exists; thus we affirm _the trial court.

      F. Alleged ·Improper Sentencing.
         Taylor alleges the trial court abused its discretion when it denied Taylor's

motions .attacking the use of his 2007 conviction to obtain the first-degree

felony offender status. Taylor argues here a violation of KRS 532.080(10).

         KRS 532.080(10)(a) prohibits the application of the persistent felony

offender statute "to a person convicted of a criminal offense if t}le penalty for

that offeri.se was increased from a misdemeanor to a felony, or from a lower

felony classification to a higher felony classification because the conviction


41West v. Commonwealth, 780 S.W.2d 600, ·602 (Ky. 1989) (quoting Salisbury v.
Commonwealth, 556 S.W.2d 922, 927 (Ky. App. 1977)).
42   fd. at 602-03. ·

                                            13
constituted a second or subsequent violation of that offense." KRS

532.080(10)(b)(2) states that (IO)(a) "shall not prohibit the application of this

section to a person convicted of...[a]ny other felony offense if the penalty was

not enhanced to a higher level because the Commonwealth elected to prosecute

the person as a first-time violator of that offense."

      Although the Commonwealth indicted· 'I'aylor for a second-offense

trafficking in a controlled substance, first-degree, which would have violated··

KRS 532.0BO(IO)(a), the Commonwealth amended this indietment before trial·

and elected to try Taylor as a first-time violator of the offense, invoking KRS

532.080(10)(b)(2)'s statutory protection. The jury ultimately found Taylor guilty

under instructions for a first-time offense. Accortjingly, no violation of KRS

532.0BO(IO)(a) occurred. · .

      Taylor's claim that the Commonwealth did not meet its burden of proof

has no merit. The record shows ample testimony supporting the jury's verdict

of conviction. So we affirm the ruling of the trial court on this issue.

   G. Fair Cross-Section Claim.
      Taylor essentially challenges the rac!al composition of the jury that tried

him, alleging that the African A.:rnerican population was underrepresented. Over

the course of the proceedings, he requested a fair ·cross-section of the

community in several motions, all of which the trial. court denied. Taylor, who

is African American, claimed that out of 75 persons who reported in the·venire,

only one was African American and one was Mexican American. in denying

Tayior's.motions, the trial court responded that the venire'was drawn rando.mly


                                         14

                                                            (
 and that she could not control who was in the venire. We will treat this issue

 as preserved for our review .

         . This Court reviews fair ~ross-section claims according to the defendant's

 burden to show the following:

           To succeed on a· challenge to the racial composition.of the jury
           panel, a defendant must show: (1) that the group alleged to be
           excluded is a "distinctive" group in the community' (2) that the
           representation of ~his group in v~nires from which juries are
         . selected is not fair and reasonable in relation to the number ·of
          such persons in the community, and (3) that this
           undeJ"representation is due to systematic exclusion of the group in
           the jury-selection process. 43    ·


 Taylor satisfies the   firs~   prong.of this test-there is no question that the group

· alleged to be excluded, Afrjcan Americans, is a distinctive group in the

 community. According to Taylor, African Americans only comprise 3% of the

 population of Adair County. But this very~fact supports the Commonwealth's

 point that Taylor's.argument fails under the second prong of the Mash test.

        · Taylor himself states, "If 75 persons were in ajuiy panel, at least 2.25

jurors should be African American." The, record shows the impaneling of one

 African
    .
         American. Statistically, Taylor is .correct. But a venire consisting of one

 less Africaz:i Am~rican than statistically indicated is not unfair, nor

 unreasonable. ·

          Taylor argues· the impossibility ofproving the third pro"ng ~ecause the

 Commonwealth of Kentucky does not collect the information TaylOr would need

 to meet his burden of-proving the third prong. But Taylor has not shown.


.43   Mash, 376 S.W.3d at 552 (citing Duren, 439 U.S. at 364).

                                              15
    1
.       exhaustfon in seeking out other ways of proving the third prong. And because

        Taylor fails the second prong; we do not reach the third one.

              Because Taylor fails the second prong of the Mash test, we affirm the

        trial court's denial of Taylor's challenge to the racial composition of the jury.
                                         ~            .        \                     .


                                         . II. CONCLUSION

              Finding no merit to any of the issues raised on this appeal, we affirm the

        judgment.

             ·All sitting. All concur.



        COUNSEL FOR APPELLANT:

        Kathleen Kallaher Schmidt
        Assistant Public Advocate


        COUNSEL FOR APPELLEE:

        Andy Beshear
        Attorney General of Kentucky

        Gregory C. Fllchs
        Assistant Attorney General




                                                 16